


110 HR 3429 IH: Hire a Hero

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3429
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Patrick J. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize a competitive grant program to assist
		  members of the National Guard and Reserve and former and current members of the
		  Armed Forces in securing employment in the private sector, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hire a Hero
			 Act.
		2.Competitive award of
			 grants to nonprofit organizations for assistance of members and former members
			 of the Armed Forces in securing private sector employment
			(a)FindingsCongress
			 finds that—
				(1)the unemployment
			 rate of former members of the Armed Forces who served in Iraq or Afghanistan
			 exceeds the national average unemployment rate; and
				(2)career training
			 and employment services dedicated to providing former members of the Armed
			 Forces with professional skills and technical competency in various trades have
			 shown remarkable levels of success and are helping to ameliorate the high
			 unemployment rate among former members of the Armed Forces.
				(b)Sense of
			 CongressIt is the sense of Congress that the Federal Government
			 should support private sector employment initiatives for military personnel in
			 order to help ensure that those who serve or have served in the Armed Forces
			 have access to gainful employment.
			(c)Award of
			 grants
				(1)In
			 generalThe Chief of the National Guard Bureau may, utilizing
			 amounts authorized to be appropriated by subsection (h), award grants to
			 nonprofit organizations to assist individuals described in paragraph (2) in
			 securing employment in the private sector. The nonprofit organizations to be
			 awarded grants shall be determined on a competitive basis.
				(2)Covered
			 individualsAn individual described in this paragraph is any
			 individual as follows:
					(A)A member of the
			 National Guard or Reserve.
					(B)A member of the
			 Armed Forces who is nearing separation, discharge, or release from the Armed
			 Forces.
					(C)A former member of
			 the Armed Forces.
					(3)Grant
			 termA grant under paragraph (1) may be for a term of one or more
			 years, as determined by the Chief of the National Guard Bureau.
				(4)Expenditure of
			 fundsThe Chief of the National Guard Bureau may specify in any
			 grant under paragraph (1) dates by which specific percentages of funds under
			 the grant shall be expended.
				(5)Employment in
			 particular areas of economyIt is the sense of Congress that the
			 Chief of the National Guard Bureau should, in awarding grants under this
			 section, consider nonprofit organizations that partner with entities and
			 associations in the private sector involved in construction, energy,
			 transportation, aerospace, domestic security, and other areas of the economy in
			 which the employment of individuals having past military service would be of
			 particular utility.
				(d)Utilization of
			 grant amounts
				(1)In
			 generalA nonprofit organization awarded a grant under subsection
			 (c) may utilize the grant for operating expenses, job training, public
			 information activities, and such other activities as the Chief of the National
			 Guard Bureau determines appropriate.
				(2)Exception for
			 salariesThe Chief of the National Guard Bureau shall determine
			 the percentage of amounts received by a nonprofit organization pursuant to a
			 grant awarded under subsection (c) that may be used to provide salaries to
			 employees of the organization. Any such determination shall be made on a
			 case-by-case basis.
				(e)Fiscal control,
			 accountability, and program performanceThe Chief of the National
			 Guard Bureau shall establish fiscal control, accountability, and program
			 performance measures for nonprofit organizations awarded grants under
			 subsection (c) in the administration of such grants.
			(f)Reports
				(1)Progress
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Chief of the National Guard Bureau shall submit to the
			 congressional defense committees a report setting forth the following:
					(A)An assessment of
			 the progress made toward implementing the requirements of this section.
					(B)A description of
			 any grants awarded under subsection (c).
					(2)Annual
			 reportNot later than 180 days after the date of the enactment of
			 this Act, and annually thereafter, the Chief of the National Guard Bureau shall
			 submit to the congressional defense committees a report containing a
			 description of each grant awarded under subsection (c) during the preceding
			 fiscal year.
				(g)Congressional
			 defense committees definedThe term congressional defense
			 committees has the meaning given that term in section 101(a)(16) of
			 title 10, United States Code.
			(h)FundingThere
			 is authorized to be appropriated for each of fiscal years 2008 through 2012 for
			 the Department of Defense for operation and maintenance for the Army National
			 Guard, $25,000,000 to carry out this section.
			
